ACCEPTED
                                                                                          01-15-00258-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     7/17/2015 4:00:34 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                            NO. 01-15-00258-CV


                                                         FILED IN
                                                  1st COURT OF APPEALS
                     IN THE COURT OF APPEALS          HOUSTON, TEXAS
                  FOR THE FIRST JUDICIAL DISTRICT 7/17/2015 4:00:34 PM
                       OF TEXAS AT HOUSTON        CHRISTOPHER A. PRINE
                                                          Clerk


                 IN THE INTEREST OF M.M-Y.P., CHILD


                              S.L.R., Appellant

                                      v.



 TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                       Appellee


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2014-00702J



        APPELLANT'S UNOPPOSED MOTION FOR EXTENSION
                OF TIME TO FILE REPLY BRIEF



TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       S.L.R, appellant, moves the Court to extend the time to file her reply
brief to Monday, July 20, 2015 and in support thereof respectfully shows:
       1. In an order dated July 9, 2015, the Court requested that appellant
file a reply brief to address whether her motion for new trial should be
treated as a judicial admission regarding her interest in terminating her
parental rights. Appellant was given until Friday, July 17, 2015 to file her
reply brief.
        2. Good cause exists to grant this motion. Within the last ten days
appellant's counsel represented the mother in the trial ofacase involving the
termination ofparental rights in cause no. 2014-00610-CV; styled: In re
J.G., et al, in the 313th District Court and prepared for atrial scheduled for
July 16, 2015 where he represents the respondent charged with the first
degree felony offense of aggravated sexual assault in cause no. 2013-00545-

CV; styled: In the Matter ofD. W.\ in the 315th District Court. In addition,
on July 16, 2015, he was appointed to as the attorney ad litem for the

children who are placed in foster care in cause no. 2015-04311J; styled: In
re X.H., etal, inthe 315th District Court. He is scheduled to visit the
children on Friday, July 17, 2015.

        3. This extension is not sought for the purposes of delay but rather so
that the ends ofjustice may be served.

        WHEREFORE, S.L.R., appellant, prays that this motion be granted

and that the time to file her reply brief be extended to Monday, July 20,
2015.


                                 Respectfully submitted,
                                 Isi william m thursland


                                 William M. Thursland
                                 TBN: 20016200
                                 440 Louisiana St., Ste. 1130
                                 Houston, TX 77002
                                Email: wmthursland@hotmail.com
                                (713) 655-0200 x 105; Fax: (713) 655-9035

                                Attorney for Appellant, S.L.R.



                    CERTIFICATE OF CONFERENCE


      Pursuant to TRAP 10.1(a)(5), I certify that appellee's counsel, Sandra

D. Hachem, is unopposed to this motion.

                                Isi william m thursland


                                William M. Thursland




                        CERTIFICATE OF SERVICE


      I certify that a true and correct copy of the foregoing pleading was

served on Sandra D. Hachem by electronic delivery or by fax to: (713) 437-

4700 on July 17,2015.

                                Isi william m thursland


                                William M. Thursland